[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS # 109
The plaintiff, Winsted Savings Bank, instituted this action against the defendants, A  J Realty, Inc., Alfred J. Magistrali, and Joseph L. Rizzi, to recover sums allegedly due under two notes and a guaranty agreement. The defendants claim that the plaintiff has also filed a separate action seeking to foreclose two mortgages securing the same notes that are the subject of this action. The defendants, therefore, move to dismiss this action, or, in the alternative, to stay this action until the conclusion of the foreclosure proceedings.
The defendants' motion, however, does not specifically name the foreclosure action, give its docket number, or state to which court it was returned. The court, therefore, cannot take judicial notice of the allegations of that action. Additionally, the defendants did not attach to their motion a copy of the foreclosure complaint. Without a specific cite to the foreclosure action (name, docket number and court) or a copy of the foreclosure complaint, the court cannot reach the merits of the defendants' motion. Therefore, the motion to dismiss is denied without prejudice.
PICKETT, J. CT Page 6143